*175Judgment, Supreme Court, New York County (Herbert I. Altman, J.), rendered February 20, 2002, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of five years, unanimously affirmed.
The court properly declined to submit assault in the third degree as a lesser included offense. Contrary to defendant’s unpreserved arguments, there was no reasonable view of the evidence (see People v Negron, 91 NY2d 788 [1998]) that the victim’s injuries were caused by something other than being struck by a bottle, or that the bottle was not a dangerous instrument.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203 [2002]; People v Walker, 83 NY2d 455, 458-459 [1994]). The court permitted the People to elicit that defendant had one unspecified felony conviction and four unspecified misdemeanor convictions, and that he had used five aliases. These matters were highly relevant to defendant’s credibility, and were not excessively numerous. Concur—Sullivan, J.P., Ellerin, Williams, Gonzalez and McGuire, JJ.